UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4830


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE RICHARD GOLDSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:09-cr-00315-NCT-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham, North Carolina, for Appellant.      Sandra
Jane Hairston, Assistant United States Attorney, Anna Mills
Wagoner, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyrone Richard Goldston pled guilty to possession with

intent to distribute 188 grams of cocaine base (“crack”).                           He

was sentenced to 240 months of imprisonment.                    On appeal, counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious grounds for appeal,

but   raising    the       following     issue:    whether   the      district   court

abused its discretion in sentencing Goldston.                      For the reasons

that follow, we affirm.

             We find no abuse of discretion in the district court’s

sentencing of Goldston.               Gall v. United States, 552 U.S. 38, 51

(2007)   (noting       a    district     court’s     sentence    is    reviewed    for

reasonableness       under       an   abuse-of-discretion       standard);       United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                       Here, the

district court, after listening to the arguments of counsel,

hearing from Goldston himself, and expressly considering the 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2010) factors, departed

below    Goldston’s           properly-calculated         advisory        Sentencing

Guidelines      range      and   imposed    a     mandatory-minimum      twenty-year

sentence.       21   U.S.C.       § 841(b)(1)      (2006).      Thus,    this     claim

fails.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Goldston’s conviction and sentence.                           This

                                            2
court requires that counsel inform Goldston, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Goldston requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Goldston.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   the   court    and    argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      3